DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composition wherein: the muscarinic receptor [agonist] antagonist is atropine or a pharmaceutically acceptable salt thereof; and the miotic agent is selected from the group consisting of brimonidine, bunazosin, thymoxamine, apraclonidine, phentolamine, combinations thereof, or pharmaceutically acceptable salts thereof, does not reasonably provide enablement for a composition comprising;  a muscarinic receptor antagonist; and a miotic agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546.  The factors 
 	HOW TO MAKE:  The nature of the instant invention has claims which embrace the method of use and the composition for the use of muscarinic receptor antagonists with a additional active ingredient which is a compound that is a miotic agent.  The method of use and the compositions of the instant invention which comprise a muscarinic receptor antagonists and a miotic agent are each further defined by a class of compounds, i.e. a non-selective muscarinic receptor antagonist, a selective M3 muscarinic receptor antagonist, an alpha-1 adrenergic receptor antagonist, an alpha-2 adrenergic receptor agonist, a beta-adrenergic receptor antagonist, a nicotine receptor agonist, an antipsychotic, an anti-emetic, a cannabinoid, an MAO inhibitor, an EP1 receptor agonist, an EP4 receptor agonist, an FP receptor agonist, a calcium channel modulator.  While the applicants disclose the muscarinic receptor antagonist is selected from the group consisting of atropine, cyclopentolate, homatropine, hyoscine, pirenzepine, anisodamine, tropicamide, darifenacin, tiotropium, zamidfenacin, J104129 and DAU5884 and the miotic agent is selected from the group consisting of dapiprazole, thymoxamine, brimonidine, nicotine, apraclonidine, phentolamine and bunazosin, the specification fails to teach that which the applicants regard as their invention.  Additionally, the applicants disclose the following muscarinic receptor antagonist:  scopolamine, 4-DAMP, abediterol, aclidinium bromide, AFDX-384, amitriptyline, amoxapine, arketamine, atropine, benzatropine, benzilylcholine mustard, bevonium, bornaprine, brompheniramine, cyanodothiepin, cyclopentolate, darifenacin, desfesoterodine, dexetimide, dicycloverine, dimenhydrinate, diphemanil metilsulfate, diphenhydramine, emepronium bromide, etybenzatropine, fesoterodine, flavoxate, glycopyrronium bromide, hexocyclium, himbacine, homatropine, hyoscine, hyoscyamine, imidafenacin, imipramine, indacaterol/glycopyrronium bromide, ipratropium 
	The applicants specification neither supports nor contemplates the muscarinic receptor antagonists PNU 282987, propiverine hydrochloride, tegaserod maleate, mAChR-IN-1, tampramine fumarate, batefenterol, chlorprothiene hydrochloride, anavex 2-73, revefenacin, levetiracetam, trimebutine maleate, butylscopolamine bromide, VU0238441, VU0119498, LY2119620, benactyzine hydrochloride, pimethixene maleate, methylbenactyzine, glycopyrrolate, JHU37152, JHU37160, lurasidone, 5-hydroxymethyl tolterodine, methscopolamine, benzetimide hydrochloride, arecoline HBr, trospium chloride, cevimeline, clozapine N-oxide, meclizine 2HCl, methacholine chloride, BQCA, pilocarpine HCl, carbachol, quinidine sulfate, trihexyphenidyl hydrochloride, DREADD agonist 21, hupehenine, promazine hydrochloride, diphenidol HCl, VU0357017 hydrochloride, VU0238429, bethanechol chloride, etc. are included in the compositions and methods of use.  Additionally, the applicants specification neither supports nor contemplates the following miotic agent, i.e. which includes TCEP hydrochloride, ethyl vanillate, oroxin B, cyclohexanecarboxamide, pazufloxacin mesylate, batyl alcohol, bufotalin, pyrithioxin dihydorchloride, altretamine, 10-deacetylbaccatin-III, balsalazide, cephalomannine, lopromide, fosbretabulin, gemcabene, tryptamine, artemisinin, ethambutol 2HCl, tyramine, α-santonin, diclofenac epolamine, mivacurium chloride, pneumocandin B0, ethacridine lactate, fenticonazole nitrate, hydrocinnamic acid, menthone, pemirolast potassium, methyl acetoacetate, itraconazole, iproniazid, triacetin, tritetradecanoin, 
HOW TO USE:  Claims 1-10 and 12-20 is to a compositions and a method for treating an eye.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compositions.  The scope of claims 1-10 and 12-20 includes compositions and the method of use of the compositions not even known at this time, which may be associated with muscarinic receptor antagonist activity and miotic activity.  While the treatment of myopia with a composition containing the muscarinic receptor antagonist atropine and one of the miotic agents selected from the group consisting of brimonidine, bunazosin, thymoxamine, apraclonidine and phentolamine.
The nature of the instant invention has claims which embrace a muscarinic receptor antagonist and a miotic agent.  The compositions and method of use of the instant invention where the active ingredients such as a muscarinic receptor antagonists, a miotic agent, a non-selective muscarinic receptor antagonist, a selective M3 muscarinic receptor antagonist, an alpha-1 adrenergic receptor antagonist, an alpha-2 adrenergic receptor agonist, a beta-adrenergic receptor antagonist, a nicotine receptor agonist, an antipsychotic, an anti-emetic, a cannabinoid, an MAO inhibitor, an EP1 receptor agonist, an EP4 receptor agonist, an FP receptor agonist, a calcium channel modulator, etc. are included in the compositions.  The specification does not define that which is intended in the active ingredients, i.e. which muscarinic receptor antagonists, miotic agents, non-selective muscarinic receptor antagonists, selective M3 muscarinic receptor antagonists, alpha-1 adrenergic receptor antagonists, alpha-2 adrenergic receptor agonists, beta-adrenergic receptor antagonists, nicotine receptor agonists, antipsychotics, anti-emetics, cannabinoids, MAO inhibitors, EP1 receptor agonists, EP4 
	No screening protocol(s) are ever described.  Thus, no evidence of in vitro effectiveness is seen in the specification for one of the instantly claimed compositions.  In general, pharmacological activity is a very unpredictable area.  In cases involving physiological activity "the scope of the enablement obviously varies inversely with the degree of unpredictability of the factors involved."  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970).  Since this case involves unpredictable in-vivo physiological activities, the scope of the enablement given in the disclosure presented here was found to be low.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
The term “muscarinic receptor antagonist” in claims 1, 2, 5-10 and 12-20 is a relative terms, which renders the claim indefinite.  The term “muscarinic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and a miotic agent.
The term “miotic agent” in claims 1-6, 8-10 and 12-20 is a relative terms, which renders the claim indefinite.  The term “miotic agent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and a miotic agent.
The term “non-selective muscarinic receptor antagonist” in claim 2 is a relative terms, which renders the claim indefinite.  The term “non-selective muscarinic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a non-selective muscarinic receptor antagonist and a miotic agent.
The term “selective M3 muscarinic receptor antagonist” in claim 2 is a relative terms, which renders the claim indefinite.  The term “selective M3 muscarinic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition 
Claim 3 is vague and indefinite in that it is not known what is meant by “pirenzapine”.
The term “alpha-1 adrenergic receptor antagonist” in claims 5 and 6 is a relative terms, which renders the claim indefinite.  The term “alpha-1 adrenergic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an alpha-1 adrenergic receptor antagonist.
The term “alpha-2 adrenergic receptor antagonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “alpha-2 adrenergic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an alpha-2 adrenergic receptor antagonist.
The term “beta-adrenergic receptor antagonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “beta-adrenergic receptor antagonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an beta-adrenergic receptor antagonist.
The term “a nicotine receptor agonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “a nicotine receptor agonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and a nicotine receptor agonist.
The term “an enti-emietic” in claim 5 is a relative terms, which renders the claim indefinite.  The term “an enti-emietic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an enti-emietic.
The term “cannabinoid” in claim 5 is a relative terms, which renders the claim indefinite.  The term “cannabinoid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and a cannabinoid.
The term “MAO inhibitor” in claim 5 is a relative terms, which renders the claim indefinite.  The term “MAO inhibitor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and a MAO inhibitor.
The term “EP1 receptor agonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “EP1 receptor agonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an EP1 receptor agonist.
The term “EP4 receptor agonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “EP4 receptor agonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an EP4 receptor agonist.
The term “FP receptor agonist” in claim 5 is a relative terms, which renders the claim indefinite.  The term “FP receptor agonist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compositions comprising two active ingredient which are a muscarinic receptor antagonist and an FP receptor agonist.
Claim 11 recites the limitation "agonist" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10, 12-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman, WO 2010/135731.  Kaufman teaches the compositions and method of use of the instant invention where the muscarinic receptor antagonist is carbachol and pilocarpine and the miotic agent is brimonidine for the use in the treatment of presbyopia as set forth in examples 1 and 2.

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative.  See MPEP § 608.01(n).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624